Exhibit 10.5

 

FORM OF

INSTRUCTIONS FOR LETTER OF TRANSMITTAL
FOR SHAREHOLDERS AND WARRANT HOLDERS (“HOLDERS”)
OF BORQS INTERNATIONAL HOLDING CORP (THE “COMPANY”)

 

1.Delivery of Letter of Transmittal, Exhibits and Certificates. The Letter of
Transmittal, together with the exhibits attached thereto, properly completed and
duly executed, together with the certificate(s) for the securities described,
should be delivered to the Company at the address below in the envelope enclosed
for your convenience. If the space provided on the Letter of Transmittal is
inadequate, the applicable information should be listed on a separate schedule
to be attached thereto.

 

THE METHOD OF DELIVERY OF ALL REQUIRED DOCUMENTS IS AT THE ELECTION AND RISK OF
THE HOLDER, BUT IF SENT BY MAIL, IT IS RECOMMENDED THAT THEY BE SENT BY
REGISTERED MAIL WITH RETURN RECEIPT REQUESTED. DELIVERY OF THE DOCUMENTS WILL BE
EFFECTIVE, AND RISK OF LOSS AND TITLE WITH RESPECT THERETO SHALL PASS, ONLY WHEN
THE MATERIALS ARE ACTUALLY RECEIVED BY THE COMPANY AT THE ADDRESS BELOW.

 

2.Signatures.

 

a.If the Letter of Transmittal is signed by the registered owner(s) of the share
certificate(s) listed and surrendered thereby, no endorsements of certificates
or separate stock powers are required. If the Letter of Transmittal is signed by
the original recipient of the warrants to be surrendered, no evidence of
transfer is required. If the certificate(s) or warrants surrendered is (are)
owned of record by two or more joint owners, all such owners must sign the
Letter of Transmittal.

 

b.If, with respect to any surrendered certificate(s), the Letter of Transmittal
is signed by a person other than the registered owner of the certificate(s)
listed or its duly authorized representative (as confirmed by proper evidence
satisfactory to the Company and to Pacific Special Acquisition Corp. (the
“Purchaser”)), such certificate(s) must be endorsed or accompanied by
appropriate stock powers, in either case signed exactly as the name or names of
the registered owner or owners appear on the certificate(s). Signatures on such
Letters of Transmittal and such certificates or stock powers must be guaranteed
by a financial institution that is a member of a Securities Transfer Association
approved medallion program such as STAMP, SEMP or MSP (an “Eligible
Institution”).

 

c.If, with respect to any warrant(s), the Letter of Transmittal is signed by a
person other than the person to whom such warrants were issued or its duly
authorized representative (as confirmed by proper evidence satisfactory to the
Company and the Purchaser), such warrants must be accompanied by appropriate
evidence of transfer, signed exactly as the name or names of the person
indicated in such warrants. Signatures on such Letters of Transmittal and
evidence of transfer must be guaranteed by an Eligible Institution.

 

d.If the Letter of Transmittal or any certificate, warrant, stock power or other
exhibit to the Letter of Transmittal is signed by trustees, executors,
administrators, guardians, attorney-in-fact, officers of corporations or other
entities or others, acting in a fiduciary or representative capacity, such
persons should so indicate when signing and proper evidence, satisfactory to the
Company and the Purchaser, of their authority to do so must be submitted.

 

3.Special Payment and Delivery Instructions. Indicate on the Letter of
Transmittal all names and addresses to which consideration for the securities is
to be issued and the amounts thereto, if different from the name and address of
the person(s) signing the Letter of Transmittal. Signatures on such Letters of
Transmittal must be guaranteed by an Eligible Institution.

 

4.Form W-8/W-9. If you are a U.S. person, please enter your social security or
employer identification number, and complete, sign and date the attached Form
W-9. If you are a non-U.S. person, you must provide a properly completed and
executed Internal Revenue Service Form W-8BEN or other Form W-8, which you can
obtain from the Company by contacting the designated person below.

 



  

 

 

5.Additional Copies. Additional copies of the Letter of Transmittal may be
obtained from the Company at the address listed below.

 

6.Lost, Stolen or Destroyed Certificates and Warrant. If any share certificates
or warrants have been lost, stolen or destroyed, please so indicate on the front
of the Letter of Transmittal, and additional paperwork will be sent to you to
replace the lost, stolen or destroyed certificates or warrants, as applicable.

 

All questions as to the validity, form and eligibility of any surrender of
certificates or warrants will be determined by the Company and the Purchaser,
and such determination shall be final and binding on each Holder. The Company
and the Purchaser reserve the right to together waive any irregularities or
defects in the surrender of any certificates or warrants. A surrender will not
be deemed to have been made until all irregularities have been cured or waived.
Neither the Company nor the Purchaser is under any obligation to waive or to
provide any notification of any irregularities or defects in the surrender of
any certificates or warrants, nor shall the Company or the Purchaser be liable
for any failure to give such notification.

 

All documentation and requests should be sent to the Company at the following
address:

 

Borqs International Holding Corp.
Tower A, Building B23
Universal Business Park
No. 10 Jiuxiangqiao Road
Chaoyang District, Beijing 100015, China
Attention: Pat Chan
Facsimile No.: 86-10-5975-6363
Telephone No: 86-10-5975-6336
Email: pat.chan@borqs.com

 



 2 

 

 

Method of delivery of the certificate(s) is at the option and risk of the
Holder. See Instruction 1.

 

All Holders, please mail or deliver each of the following:

 

☐ An original of this Letter of Transmittal, duly executed by Holder

 

☐ An original of the Lock-Up Agreement, duly executed by Holder, the form of
which is attached as Exhibit A

 

☐ An original of the Registration Rights Agreement, duly executed by Holder, the
form of which is attached as Exhibit B

 

☐ A completed and executed IRS Form W-9 or Form W-8BEN (or Other Form W-8), as
applicable, the form of which is attached as Exhibit C.

 

If you are a holder of Company shares, please also mail the following:

 

☐ The certificate(s) representing your Company shares

 

☐ If required, as described in the instructions, an original stock power, duly
executed by Holder, the form of which is attached as Exhibit D

 

If you are a holder of Company warrants, please also mail the following:

 

☐ All agreements for your Company warrants

 

Please return all documents to the Company using the address set forth in the
instructions.

 



 3 

 

 

LETTER OF TRANSMITTAL

 

To Exchange Securities of Borqs International Holding Corp Pursuant to the
Merger of Borqs International Holding Corp and PAAC Merger Subsidiary Limited.

 

This letter of transmittal (this “Letter of Transmittal”) is being furnished in
connection with the merger of PAAC Merger Subsidiary Limited, a Cayman Islands
company (“Merger Sub”) and a wholly-owned subsidiary of Pacific Special
Acquisition Corp., a British Virgin Islands company (the “Purchaser”), with and
into Borqs International Holding Corp, a Cayman Islands company (the “Company”),
pursuant to the Merger Agreement, dated as of December 27, 2016 (as amended, the
“Merger Agreement”), by and among (i) the Purchaser, (ii) Merger Sub, (iii)
Zhengqi International Holding Limited, a British Virgin Islands company, in the
capacity thereunder as the Purchaser Representative (the “Purchaser
Representative”), (iv) Zhengdong Zou, in the capacity thereunder as the Seller
Representative (the “Seller Representative”), (v) the Company and (vi) solely
for limited purposes thereof, Zhengqi International Holding Limited, a British
Virgin Islands company. Pursuant to the Merger Agreement, and subject to the
terms and conditions set forth therein, Merger Sub will merge with and into the
Company with the Company surviving the Merger as a wholly-owned subsidiary of
the Purchaser (the “Merger”). At the effective time of the Merger (the
“Effective Time”), each issued and outstanding (a) share in the capital of the
Company (other than shares in respect of which dissenters or appraisal rights
have been properly exercised and perfected under Cayman law and shares held in
treasury) (each, a “Company Share”) will be cancelled and cease to exist in
exchange for the right to receive ordinary shares of the Purchaser (the “Merger
Consideration Shares”), (b) warrant to acquire shares in the capital of the
Company (each, a “Company Warrant”) shall be cancelled, retired and terminated
in exchange for the right to receive from the Purchaser a new warrant for
ordinary shares of the Purchaser with its price and number of shares equitably
adjusted based on the conversion of the Company Shares into the Merger
Consideration shares, but with terms otherwise the same as the Purchaser’s
publicly traded warrants (the “Replacement Purchaser Warrants”), and (c) option
to acquire shares in the capital of the Company (each, a “Company Option”)
(whether vested or unvested) shall be assumed by Purchaser and automatically
converted into an option to acquire ordinary shares of the Purchaser, with its
price and number of shares equitably adjusted based on the conversion of the
Company Shares into the Merger Consideration Shares. Any capitalized term used
but not defined in this Letter of Transmittal will have the meaning ascribed to
such term in the Merger Agreement.

 

The undersigned holder (“Holder”) of Company Shares and/or Company Warrants
understands that this Letter of Transmittal is being provided to both the
Company and the Purchaser in connection with, and as a condition to the
consummation of the Merger, and that the Company and the Purchaser are
consummating the Merger and the other transactions contemplated by the Merger
Agreement in reliance upon the representations, warranties, covenants and
agreements of Holder set forth in this Letter of Transmittal.

 

IN ADDITION, HOLDER HAS READ, UNDERSTANDS AND AGREES TO ALL OF THE TERMS AND
CONDITIONS SET FORTH IN THE MERGER AGREEMENT, THE ANCILLARY DOCUMENTS TO WHICH
THE HOLDER IS BOUND, THE MATERIALS ACCOMPANYING THIS LETTER OF TRANSMITTAL AND
THE ACCOMPANYING INSTRUCTIONS BEFORE COMPLETING ANY OF THE INFORMATION BELOW.

 

Please read carefully this entire Letter of Transmittal and the accompanying
instructions before completing any of the boxes below.

 

1. Representations and Warranties of Holder. Holder hereby represents, warrants
and covenants to the Company and the Purchaser as follows as of the date of this
Letter of Transmittal and as of the Effective Time:

 

(a) Ownership of Securities. All of the Company Shares and Company Warrants
owned by Holder, including without limitation the number, type, class and series
thereof, are set forth and accurately described in Schedule 1 below (the “Holder
Company Securities”). Holder has beneficial ownership over, is the lawful owner
of, and has good and valid title to, the Holder Company Securities, free and
clear of any and all pledges, mortgages, encumbrances, charges, proxies, voting
agreements, liens, adverse claims, options, security interests and demands of
any nature or kind whatsoever (other than those imposed by applicable securities
laws or the Company’s organizational documents, as in effect on the date hereof,
or any applicable Voting Agreement entered into by Holder with the Company and
the Purchaser in connection with the Merger Agreement). There are no claims for
finder’s fees or brokerage commission or other like payments in connection with
the Merger Agreement or the transactions contemplated thereby payable by Holder
pursuant to arrangements made by such Holder. Except for the Holder Company
Securities set forth on Schedule 1 and any Company Options, Holder is not a
beneficial owner or record holder of any: (i) equity securities of the Company,
(ii) securities of the Company having the right to vote on any matters on which
the holders of equity securities of the Company may vote, or (iii) options,
warrants or other rights to acquire from the Company any equity securities or
securities convertible into or exchangeable for equity securities of the
Company.

 



 4 

 

 

(b) Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Letter of Transmittal and each of the Exhibits hereto, including
the Lock-Up Agreement and the Registration Rights Agreement, and any other
document required by this Letter of Transmittal (collectively with the Letter of
Transmittal, the “Transmittal Documents”), and is legally competent to do so and
(ii) if not a natural person, is (A) a corporation or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization and (B) has all necessary power and authority to execute and
deliver the Transmittal Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
If Holder is not a natural person, the execution and delivery of the Transmittal
Documents, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby by Holder has
been duly authorized by all necessary corporate or similar action on the part of
Holder. This Letter of Transmittal and each other Transmittal Document, assuming
due authorization, execution and delivery hereof by the other parties hereto and
thereto, constitutes a legal, valid and binding obligation of Holder,
enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles).

 

(c) No Conflicts. No filing with, or notification to, any governmental
authority, and no consent, approval, authorization or permit of any other person
or entity is necessary for the execution of this Letter of Transmittal or any
other Transmittal Document by Holder, the performance of its obligations
hereunder or thereunder or the consummation by it of the transactions
contemplated hereby or thereby. None of the execution and delivery of this
Letter of Transmittal or any other Transmittal Document by Holder, the
performance of its obligations hereunder or thereunder or the consummation by it
of the transactions contemplated hereby or thereby will (i) conflict with or
result in any breach of the organizational documents of Holder, if applicable,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any contract or obligation to which Holder is a party or by
which Holder or any of the Company Shares or Company Warrants or its other
assets may be bound, or (iii) violate any applicable law or order, except for
any of the foregoing in clauses (i) through (iii) as would not reasonably be
expected to impair in any material respect Holder’s ability to perform its
obligations under this Letter of Transmittal or the other Transmittal Documents.
Holder has not entered into any agreement or knowingly taken any action (nor
will enter into any agreement or knowingly take any action) that would make any
representation or warranty of Holder contained in this Letter of Transmittal
untrue or incorrect in any material respect or have the effect of preventing
Holder from performing any of its material obligations under this Letter of
Transmittal or any Transmittal Document.

 



 5 

 

 

(d) Investment Representations. Holder: (i) is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”); (ii) is acquiring its portion of the Merger
Consideration Shares and/or Replacement Purchaser Warrants, and/or the Purchaser
Ordinary Shares underlying each such Replacement Purchaser Warrant
(collectively, the “Purchaser Securities”) for itself for investment purposes
only, and not with a view towards any resale or distribution of such Purchaser
Securities; (iii) has been advised and understands that the Purchaser Securities
(A) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities laws, (B) have not been and shall not be registered under the
Securities Act or any applicable state securities laws and, therefore, must be
held indefinitely and cannot be resold unless such Purchaser Securities are
registered under the Securities Act and all applicable state securities laws,
unless exemptions from registration are available and (C) will be subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (iv) is
aware that an investment in the Purchaser is a speculative investment and is
subject to the risk of complete loss; and (v) acknowledges that the Purchaser is
under no obligation hereunder to register the Purchaser Securities under the
Securities Act (except as may be set forth in the Registration Rights
Agreement). Holder does not have any contract with any person or entity to sell,
transfer, or grant participations to such person or entity, or to any third
person or entity, with respect to the Purchaser Securities. By reason of
Holder’s business or financial experience, or by reason of the business or
financial experience of Holder’s “purchaser representatives” (as that term is
defined in Rule 501(h) under the Securities Act), Holder is capable of
evaluating the risks and merits of an investment in Purchaser and of protecting
its interests in connection with this investment. Holder has carefully read and
understands all materials provided by or on behalf of Purchaser or its
affiliates or the managers, directors, officers, employees, agents or advisors
of Purchaser or its affiliates (collectively, “Purchaser’s Representatives”) to
Holder or its affiliates or the managers, directors, officers, employees, agents
or advisors of Holder or its affiliates (collectively, “Holder’s
Representatives”) pertaining to an investment in the Purchaser and has
consulted, as Holder has deemed advisable, with its own attorneys, accountants
or investment advisors with respect to the investment contemplated hereby and
its suitability for Holder. Holder acknowledges that the Purchaser Securities
are subject to dilution for events not under the control of Holder. Holder has
completed its independent inquiry and has relied fully upon the advice of its
own legal counsel, accountant, financial and other Holder’s Representatives in
determining the legal, tax, financial and other consequences of the Merger
Agreement and the Transmittal Documents and the transactions contemplated hereby
and thereby and the suitability of the foregoing for Holder and its particular
circumstances, and has not relied upon any representations or advice by
Purchaser or Purchaser’s Representatives. Holder acknowledges and agrees that no
representations or warranties have been made by Purchaser or any Purchaser’s
Representatives to Holder, and that Holder has not been guaranteed or
represented to by any person or entity, (i) any specific amount or the event of
the distribution of any cash, property or other interest in Purchaser or (ii)
the profitability or value of the Purchaser Securities in any manner whatsoever.
Holder: (A) has been represented by independent counsel (or has had the
opportunity to consult with independent counsel and has declined to do so); (B)
has had the full right and opportunity to consult with Holder’s attorneys and
other advisors and has availed itself of this right and opportunity; (C) has
carefully read and fully understands the Merger Agreement and this Letter of
Transmittal and the other Transmittal Documents in their entirety and has had
them fully explained to it by such counsel; (D) is fully aware of the contents
hereof and the meaning, intent and legal effect thereof; and (E) is competent to
execute this Letter of Transmittal and the other Transmittal Documents and has
executed this Letter of Transmittal and the other Transmittal Documents free
from coercion, duress or undue influence.

 

2. Escrow and Indemnification. Holder acknowledges, covenants and agrees that:
(a) Pursuant to Section 1.14 of the Merger Agreement, four percent (4%) of the
Merger Consideration Shares (as set forth in the Merger Agreement, the “Escrow
Shares”), together with any dividends, distributions or other income thereon
(the Escrow Shares together with any such dividends, distributions or other
income, as set forth in the Merger Agreement, the “Escrow Property”), will be
held in escrow for a period of eighteen (18) months after the Closing Date (the
“Escrow Period”) (subject to amounts retained in escrow thereafter for then
pending claims) and shall serve as security for, and a source of payment of, the
indemnification rights of the Purchaser, the Purchaser Representative, their
respective affiliates and their respective officers, directors, managers,
employees, successors and permitted assigns (collectively, the “Indemnified
Parties”) pursuant to Article VI of the Merger Agreement, and consequently,
Holder’s Pro Rata Share (as defined in the Merger Agreement) of the Escrow
Shares and any other Escrow Property will be held in escrow in accordance with
the Merger Agreement and the Escrow Agreement to be entered into in connection
with the Merger Agreement; and Holder, if a holder of Company Shares, will be
required to provide several indemnification to the Indemnified Parties for
claims made during the Escrow Period to the extent of the Escrow Property then
remaining in the escrow account.

 

3. Disposition of Company Shares and Company Warrants. Pursuant to the Merger
Agreement, Holder hereby: (a) surrenders, cancels and terminates Holder’s
Company Shares, if any, in exchange for Holder’s Pro Rata Share of the Merger
Consideration Shares (net of any Escrow Shares), subject to the Merger Agreement
and the Escrow Agreement; and (b) agrees that Holder’s Company Warrants, if any,
will be surrendered, cancelled and terminated in accordance with the Merger
Agreement and replaced with Replacement Purchaser Warrants. Holder hereby
authorizes and instructs the Purchaser to (i) make entries in its register of
members to record and give effect to the issue and allotment of the portion of
Merger Consideration Shares (less the Escrow Shares) due to Holder as a result
of the Merger, if any, in the name of and deliver to the address indicated below
(unless otherwise instructed in Schedule 2 hereto), and (ii) replace Holder’s
Company Warrants, if any, with Replacement Purchaser Warrants pursuant to the
Merger Agreement.

 



 6 

 

 

4. Appointment of Seller Representative to Act on Holder’s Behalf. By the
execution and delivery of this Letter of Transmittal, Holder on behalf of itself
and its successors and assigns, hereby agrees to the provisions of Section 10.15
of the Merger Agreement and irrevocably constitutes and appoints Zhengdong Zou
in the capacity as the Seller Representative as set forth in the Merger
Agreement, as the true and lawful agent and attorney-in-fact of Holder with full
powers of substitution to act in the name, place and stead of thereof with
respect to the performance on behalf of Holder to the extent set forth in
Section 10.15 of the Merger Agreement; provided, that the Seller Representative
shall have no authority to incur expenses or liabilities for or on behalf of the
Holder exceeding the Holder’s Pro Rata Share of the Escrow Property.

 

5. Release of Claims. In consideration of the receipt of its Pro Rata Share of
the Merger Consideration Shares and/or the Replacement Warrant, Holder,
intending to be legally bound, effective as of the Effective Time hereby
releases and discharges the Company and its affiliates and their respective
directors, officers, employees, agents, representatives, successors and assigns
(collectively, “Releasees”) fully, finally and forever, from all and any manner
of claims, actions, rights, causes of actions, suits, obligations, liabilities
debts, due sums of money, agreements, promises, damages, judgments, executions,
accounts, expenses, costs, attorneys’ fees and demands whatsoever, whether in
law, contract or equity, whether known or unknown, matured or unmatured,
foreseen or unforeseen, arising out of events existing or occurring
contemporaneously with or prior to the Effective Time, in each case, in Holder’s
capacity as a shareholder, warrant holder or option holder of the Company (or
its precedessors) or otherwise relating to Holder’s acquisition, ownership,
control or sale of Company Shares, Company Warrants or Company Options;
provided, that nothing contained herein shall operate to release (i) any
liabilities of a Releasee based upon, arising out of or relating to, without
duplication, this Letter of Transmittal or any of the other Transmittal
Documents, the Merger Agreement, or any of the Ancillary Documents or (ii) the
Company for Fraud Claims made by the Purchaser against the Company under the
Merger Agreement for which Holder has any responsibility beyond the Escrow
Property. Holder hereby irrevocably covenants to refrain from, directly or
indirectly asserting, commencing or instituting any cause of action, suit or
claim of any kind against any Releasee based upon any matter intended or
purported to be released hereby. This release may not be altered except in a
writing signed by the person or entity against whose interest such change shall
operate. This release shall be governed by and construed under the laws of the
State of New York, without regard to principals of conflicts of law.

 

6. Confidentiality. Holder hereby agrees for a period of two (2) years from and
after the date hereof to, and to cause Holder’s Representatives to: (i) treat
and hold in strict confidence any Company Confidential Information (as defined
in the Merger Agreement), and not use for any purpose (except in connection with
the consummation of the transactions contemplated by this Letter of Transmittal,
the Merger Agreement or the Ancillary Documents, performing its obligations
hereunder or thereunder or enforcing its rights hereunder or thereunder), nor
directly or indirectly disclose, distribute, publish, disseminate or otherwise
make available to any third party any of the Company Confidential Information
without the Company’s and the Purchaser’s prior written consent; and (ii) in the
event that Holder or any of Holder’s Representatives becomes legally compelled
to disclose any Company Confidential Information, (A) provide the Company and
the Purchaser with prompt written notice of such requirement so that the Company
and the Purchaser may seek a protective order or other remedy or waive
compliance with this Section 6 and (B) in the event that such protective order
or other remedy is not obtained, or the Company and the Purchaser waive
compliance with this this Section 6, furnish only that portion of such Company
Confidential Information which is legally required to be provided as advised in
writing by outside counsel and to exercise its commercially reasonable efforts
to obtain assurances that confidential treatment will be accorded such Company
Confidential Information. Notwithstanding the foregoing, in this event that
Holder is already subject to confidentiality obligations to the Company which
are in effect as of the Closing Date which provide that such confidentiality
obligations are the sole confidentiality provisions with respect to the Company
applicable to Holder, then those confidentiality obligations will apply to
Holder in lieu of the provisions of this Section 6.

 

{remainder of page intentionally left blank; signature page follows}

 



 7 

 

 

IMPORTANT — HOLDERS SIGN HERE

 

(Must be signed by registered Holder(s) exactly as name(s) appear(s) on share
certificate(s), warrants and/or on a security position listing or by person(s)
authorized to become registered holder(s) as evidenced by certificates and
documents transmitted herewith. If signature is by trustees, executors,
administrators, guardians, attorneys-in-fact, officers of corporations or others
acting in a fiduciary or representative capacity, please set forth full title
and see Instruction 2.)

 

Method of delivery of the certificate(s) is at the option and risk of the
Holder. See Instruction 1.



 

Signature(s):
___________________________________________________________________________

 

Print Name:
____________________________________________________________________________

 

Title (if signing on behalf of an entity Holder):
__________________________________________________

 

Mailing Address:
________________________________________________________________________

 

Area Code and Telephone Number:
__________________________________________________________

 

Email Address:
_____________________________________________________________________

 

Dated:                        , 2017

 

GUARANTEE OF SIGNATURE(S)

(See Instruction 2)

Complete ONLY if required by Instruction 2.

 

FOR USE BY ELIGIBLE INSTITUTION ONLY.

PLACE MEDALLION GUARANTEE IN SPACE BELOW.

 

Firm: ________________________________________________________________

 

By: _________________________________________________________________

 

Title: ________________________________________________________________

 

Date: ________________________________________________________________

 

Address _______________________________________________________________

 

_______________________________________________________________

 

_______________________________________________________________



 

 8 

 

 

Schedule 1

 

Holder Company Securities

 

 

Names(s) and Address(es) of Registered Owner(s)
(Please fill in, if blank, exactly as name(s) appear(s) on the records of the
Company) Company Shares
(Attach additional list if necessary)

 

 

 

Company Certificate
Number(s)

 

_________________



 

_________________

 

_________________

 

Number and Class of Company Shares



 

_______________________________

 

_______________________________

 

_______________________________



Names(s) and Address(es) of Warrant Holder(s)
(Please fill in, if blank, exactly as name(s) appear(s) on warrant
documentation)

Company Warrants
(Attach additional list if necessary)

 

Company Warrant
Number(s)

 

_________________

 

_________________

 

_________________



Number and Class of Shares Purchasable under Company Warrants

 

_______________________________

 

_______________________________

 

_______________________________

 

 

 

* If any certificate(s) representing Company Shares that you own or Company
Warrants representing your right to purchase Company Shares have been lost or
destroyed, check this box and see Instruction 6. Please fill out the remainder
of this Letter of Transmittal and:

 

1.Indicate here the number and class of Company Shares represented by the lost
or destroyed certificates:          (number and class of Company Shares);

 



 

2.Indicate here the number and class of Company Shares purchasable pursuant to
the lost or destroyed Company Warrants         (number and class of Company
Shares underlying Company Warrants)

 



 

 

 

Schedule 2

 

Special Issuance and Delivery Instructions

 

SPECIAL ISSUANCE INSTRUCTIONS
(See Instructions 2 and 3)

 

To be completed ONLY if the Pro Rata Share of Merger Consideration Shares or
Replacement Purchaser Warrants are to be issued in the name of someone other
than the undersigned Holder.

 

Holder Company Securities to which the Special Issuance Instruction applies
(must match at least one of the Holder Company Securities listed on Schedule 1):

 

______________________________________________

 

______________________________________________

 

______________________________________________


Issue to:

Name:
                                                                             
                                     (Please Print)

Address:
                                                                        

  (Include Zip Code)

 

                                                                                          

         (Tax Identification or Social Security No.)

 

If the above space is inadequate, please note that fact above and continue on a
separate attachment

 

SPECIAL DELIVERY INSTRUCTIONS
(See Instructions 2 and 3)

 

To be completed ONLY if the physical copies of the new certificates for the Pro
Rata Share of Merger Consideration Shares or the Replacement Purchaser Warrants
are to be delivered to someone other than the undersigned or to the undersigned
at an address other than that shown above.

 

Holder Company Securities to which the Special Delivery Instruction applies
(must match at least one of the Holder Company Securities listed on Schedule 1):

 

______________________________________________

 

______________________________________________

 

______________________________________________



 

Deliver to:


Name:
                                                                             
                                     (Please Print)

Address:
                                                                        



  (Include Zip Code)

 

If the above space is inadequate, please note that fact above and continue on a
separate attachment



 



 

 

 

Exhibit A

 

Form of Lock-Up Agreement

 

TO BE COMPLETED BY ALL HOLDERS

 

[Complete attached Form Lock-Up Agreement]




 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

TO BE COMPLETED BY ALL HOLDERS

 

[Complete attached Form Registration Rights Agreement]

 

 

 

 

Exhibit C-1

 

IRS Form W-9

 

TO BE COMPLETED BY ALL U.S. HOLDERS


 

(See Instruction 4)

 

[Complete attached Form W-9]

 



 

 

 

Exhibit C-2

 

Form W-8BEN

 

TO BE COMPLETED BY ALL NON-U.S. HOLDERS


 

(See Instruction 4)

 

[Complete attached Form W-8BEN]



 



 

 

 

Exhibit D

 

Form of Stock Power

 

TO BE COMPLETED BY HOLDERS OF COMPANY SHARES
WHERE THE LETTER OF TRANSMITTAL IS NOT SIGNED BY THE
REGISTERED OWNER OF THE STOCK CERTIFICATE(S)
 

(See Instruction 2)

 

[Complete attached Form Stock Power]

 

 





 

 